Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 8
                                                                      TM


 Approved: ______________________________ ___                  Feb 26, 2021
           Timothy V. Capozzi / Jilan J. Kamal
           Assistant United States Attorneys                            West Palm Beach


 Before:     THE HONORABLE SARAH NETBURN
             United States Magistrate Judge          21 MAG 2223
             Southern District of New York
                                                 CASE NO. 21-8068-BER
 - - - - - - - - - - - - - - - - - -X                SEALED COMPLAINT
                                    :
 UNITED STATES OF AMERICA           :                 Violations of
                                    :                 18 U.S.C. §§ 1343,
      - v. -                        :                 1028A
                                    :
 ELLIOT SMERLING,                   :                 COUNTY OF OFFENSE:
                                    :                 NEW YORK
             Defendant.             :
                                    :
 - - - - - - - - - - - - - - - - - -X

 SOUTHERN DISTRICT OF NEW YORK, ss.:

      TIMOTHY LUCEY, being duly sworn, deposes and says that he
 is a Special Agent with the Federal Bureau of Investigation
 (“FBI”), and charges as follows:

                                  COUNT ONE
                                (Wire Fraud)

      1.   From at least in or about December 2020 through at
 least in or about February 2021, in the Southern District of New
 York and elsewhere, ELLIOT SMERLING, the defendant, having
 devised and intending to devise a scheme and artifice to
 defraud, and for obtaining money and property by means of false
 and fraudulent pretenses, representations, and promises,
 knowingly transmitted and caused to be transmitted by means of
 wire, radio, and television communication in interstate and
 foreign commerce, writings, signs, signals, pictures, and
 sounds, for the purpose of executing such scheme and artifice,
 to wit, SMERLING sought and obtained an approximately
 $95,000,000 collateralized loan for his private equity fund on
 the basis of a forged audit letter, falsified subscription
 agreements, and falsified bank account statements, and in
 furtherance of the scheme transmitted, and caused to be
 transmitted, emails and transfers of funds into and out of the
 Southern District of New York.
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 8



         (Title 18, United States Code, Sections 1343 and 2.)
                                 COUNT TWO
                        (Aggravated Identity Theft)

      2.   From at least in or about December 2020, through in or
 about February 2021, in the Southern District of New York and
 elsewhere, ELLIOT SMERLING, the defendant, knowingly did
 transfer, possess, and use, without lawful authority, a means of
 identification of another person, during and in relation to a
 felony enumerated in Title 18, United States Code, Section
 1028A(c), to wit, SMERLING used the name and forged the
 signature of the Chief Investment Officer (“Chief Investment
 Officer-1”), of an endowment fund of a private university based
 in Manhattan, New York (“University Endowment Fund-1”), on a
 falsified subscription agreement purporting to commit
 $45,000,000 from University Endowment Fund-1 to SMERLING’s
 private equity fund, during and in relation to the wire fraud
 offense charged in Count One.

   (Title 18, United States Code, Sections 1028A(a)(1), 1028A(b),
                               and 2.)

      The bases for my knowledge and for the foregoing charges
 are, in part, as follows:

      3.   I am a Special Agent with the FBI and have been since
 2004. Prior to 2015, I was also an associate general counsel
 with the FBI for approximately ten years. Since 2015, I have
 been assigned to the Complex Fraud, Financial Crime Division, in
 the FBI’s New York Field Office. In that capacity, I been
 involved in all aspects of white-collar crime investigations,
 including, but not limited to, financial analysis, undercover
 operations, source operations, executing search warrants, and
 carrying out arrests. This affidavit is based upon my personal
 participation in the investigation of this matter, my
 conversations with law enforcement agents, witnesses, and
 others, as well as my examination of emails, reports, and
 records. Because this affidavit is being submitted for the
 limited purpose of establishing probable cause, it does not
 include all the facts that I have learned during this
 investigation. Where the contents of documents and the actions,
 statements, and conversations of others are reported herein,
 they are reported in substance and in part, except where
 otherwise indicated. Where figures, calculations, and dates are
 set forth herein, they are approximate, unless stated otherwise.



                                      2
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 8



                          Entities & Individuals

      4.   Based on my review of publicly available information
 from the website of the Delaware Department of State, publicly
 available filings with the Securities and Exchange Commission
 (“SEC”), and my review of banking records, I have learned the
 following, in substance and in part:

           a.   “Limited Partnership-1” is a limited liability
 partnership incorporated in Delaware in or around November 5,
 2018. It is the limited partnership of investors in “Private
 Equity Fund-1,” which is based in West Palm Beach, Florida.

           b.   “General Partnership-1” is a limited liability
 company incorporated in Delaware in or around November 5, 2018.
 It is the general partner of Private Equity Fund-1.

           c.   At all relevant times, ELLIOT SMERLING, the
 defendant, was the Managing Principal of General Partnership-1,
 and the founder and managing director of Private Equity Fund-1.

           d.   “Victim Bank-1” is a commercial bank
 headquartered in California. It maintains branches in various
 states, including an office located in Manhattan, New York.

           e.   “Commercial Bank-1” is a multinational financial
 services company, with its Americas headquarters located in
 Manhattan, New York.

           f.    “Audit Firm-1” is an international network of
 accounting, audit, tax, and professional services firms, with
 740 allied firms in the United States. As relevant here, Audit
 Firm-1 maintains offices in Miami, Florida, and in Manhattan,
 New York.

           g.   “University Endowment Fund-1” is the investment
 fund of a private university based in Manhattan, New York. Its
 Chief Investment Officer, “Chief Investment Officer-1,” is
 responsible, inter alia, for executing investment agreements on
 behalf of University Endowment Fund-1.

           h.   “Investment Manager-1” is in the investment
 management division of a banking and financial services firm
 headquartered in Manhattan, New York.

      5. Based on my conversations with witnesses, review of
 documents and emails received from witnesses, and review of

                                      3
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 8



 financial records obtained pursuant to subpoena, I have learned
 that ELLIOT SMERLING, the defendant, solicited and obtained on
 behalf of General Partnership-1, a loan of approximately
 $95,000,000 from Victim Bank-1, which was secured by purported
 capital commitments made by investors in Limited Partnership-1.
 SMERLING obtained the approximately $95,000,000 loan on the
 basis of falsified documents and material misrepresentations,
 including: (1) a forged audit letter, purportedly prepared by
 Audit Firm-1, attesting to the audited financial statements of
 Limited Partnership-1; (2) forged subscription agreements that
 falsely represented that University Endowment Fund-1 and Chief
 Investment Officer-1 had committed $45,000,0000 to fund Limited
 Partnership-1 and that Investment Manager-1 and the Chief
 Executive Officer of Investment Manager-1 had committed
 $40,000,000 to fund Limited Partnership-1; and (3) falsified
 bank records purporting to attest to a $4,500,000 wire transfer
 from University Endowment Fund-1 to Limited Partnership-1.

        SMERLING Falsifies Records to Obtain an Approximately
                           $95,000,000 Loan

      6.   Based on my review of emails and records obtained from
 Victim Bank-1, conversations with witnesses from and
 representatives of Victim Bank-1, and review of financial
 records, I have learned the following, in substance and in part:

           a.   On or around December 1, 2020, ELLIOT SMERLING,
 the defendant, contacted an employee of Victim Bank-1 concerning
 SMERLING’s interest in acquiring an approximately $95,000,000
 loan for SMERLING’s $500,000,000 private equity fund, Limited
 Partnership-1. The loan sought by SMERLING would substitute for
 an existing line of credit SMERLING had secured from Commercial
 Bank-1, where Limited Partnership-1 purported to have an
 existing line of credit with an outstanding loan balance equal
 to the amount sought by SMERLING from Victim Bank-1. The
 employee of Victim Bank-1 referred SMERLING to Witness-1, a
 Director in the Global Fund Banking Group at Victim Bank-1.

           b.   Thereafter, in or around December 2020, Witness-1
 requested from SMERLING materials concerning Limited
 Partnership-1 and General Partnership-1 in order to evaluate
 SMERLING’s loan request. In response, SMERLING sent Victim
 Bank-1 via email materially false materials, the veracity of
 which Victim Bank-1 relied upon in ultimately deciding to make
 the loan sought by SMERLING, including:



                                      4
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 8



                 i.  An audit letter (the “Audit Letter”),
 purportedly prepared by Audit Firm-1, attesting to the sound
 finances of Limited Partnership-1.

                ii.  Subscription agreements purportedly signed
 by investors in the fund, including an agreements reflecting a
 purported commitment of $45,000,000 by University Endowment
 Fund-1 and the purported signature of Chief Investment Officer-1
 (“Subscription Agreement-1”) and an agreement reflecting a
 purported commitment of $40,000,000 by Investment Manager-1 and
 the purported signature of Chief Executive Officer of Investment
 Manager-1 (“Subscription Agreement-2”).

               iii.  A table (the “Capital Commitment Table”)
 listing $500,000,000 in paid and unpaid capital commitments
 purportedly made to Limited Partnership-1 as of December 13,
 2019, including a purported $45,000,000 commitment by University
 Endowment Fund-1, consisting of a “call amount” of $4,500,000
 and an “unpaid commitment” of $40,500,000 as of that date, as
 well as a purported $40,000,000 commitment by Investment
 Manager-1, consisting of a “call amount” of $4,000,000 and an
 “unpaid commitment” of $36,000,000 as of that date.

           c.   Following receipt of the materials, employees of
 Victim Bank-1, including at least one employee based in Victim
 Bank-1’s office in Manhattan, New York, reviewed the materials
 as part of Victim Bank-1’s diligence process.

           d.   During in or around December 2020, Witness-1
 participated in several calls with SMERLING, during which
 SMERLING answered Witness-1’s questions concerning General
 Partnership-1 and Limited Partnership-1 and the materials
 provided by SMERLING.

           e.   On or around January 7, 2021, Witness-1 wrote an
 email to the Chief Financial Officer of Private Equity Fund-1,
 with a copy to SMERLING, in which Witness-1, in substance and in
 part, advised that Victim Bank-1 was in the process of
 finalizing its approvals for the loan. Witness-1 requested bank
 statements “evidencing receipt of the most recent capital call.”
 On the same date, SMERLING replied with an email to which he
 attached a December 2019 bank statement (the “Bank Statement”)
 for an account purportedly held in the name of Limited
 Partnership-1 at Commercial Bank-1’s Americas headquarters in
 Manhattan, New York. The statement reflected wires into the
 account with a combined value of $50,000,000, including a


                                      5
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 8



 purported wire of $4,500,000 from University Endowment Fund-1
 and a purported wire of $4,000,000 from Investment Manager-1.

           f.   Thereafter, SMERLING, on behalf of Limited
 Partnership-1 and General Partnership-1, and Victim Bank-1
 executed a Loan and Security Agreement, with an effective date
 of February 3, 2021. Among other terms, the agreement included
 several materially false “Representations and Warranties” made
 by SMERLING on behalf of Limited Partnership-1 and General
 Partnership-1, including, in substance and in part:

                 i.  Representations that “[t]rue and complete”
 copies of each investors’ subscription agreement had been
 provided to Victim Bank-1 and that the signatures of such
 investors appearing on the subscription agreements “truly,
 accurately and completely” set forth each investors’ capital
 commitment and correct legal name;

                ii.  Representations that Limited Partnership-1
 and General Partnership-1 had “full power and authority” to
 grant a security interest in its right to require capital
 contributions to be made by its investors;

               iii.  Representations that the investor
 subscription agreements were “in full force and effect in the
 form presented to” Victim Bank-1 and that the subscription
 agreements “constitute[d] binding obligations” on each investor;
 and

                iv.  Representations that “[n]o written factual
 representation, warranty or other statement” of Limited
 Partnership-1 given to Victim Bank-1 contained “any untrue
 statement of a material fact or omits to state a material fact .
 . . .”

           g.   In negotiating the Loan and Security Agreement
 with Victim Bank-1, SMERLING, acting on behalf of Limited
 Partnership-1 and General Partnership-1, was represented by
 attorneys based in the New York office of a Miami-based law
 firm.

           h.   On or about February 3, 2021, in reliance on the
 representations made by SMERLING, Victim Bank-1 wired
 approximately $95,000,000 to Commercial Bank-1 in Manhattan, New
 York for the benefit of Limited Partnership-1.



                                      6
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 8



      7.   Based on my conversations with an Associate General
 Counsel of Audit Firm-1, I have learned the following, in
 substance and in part:

             a.    The Audit Letter was not prepared by Audit Firm-
 1.

           b.   The address for Audit-Firm-1 that appeared in the
 letterhead of the Audit Letter is an address at which Audit
 Firm-1 has not operated for several years.

           c.   The language and conventions of style in the
 Audit Letter appeared to be more consistent with letters issued
 by an audit firm other than Audit Firm-1.

           d.   To date, Audit Firm-1 has found no indication
 that ELLIOT SMERLING, the defendant, Limited Partnership-1, or
 General Partnership-1 were clients of Audit Firm-1, or its
 affiliates, at any time relevant to this complaint.

      8.   Based on my communications with representatives of
 University Endowment Fund-1, I have learned the following, in
 substance and in part:

           a.   Chief Investment Officer-1 has no knowledge of
 ELLIOT SMERLING, the defendant, Limited Partnership-1, or
 General Partnership-1.

           b.   The purported signature of Chief Investment
 Officer-1 appearing on Subscription Agreement-1 is not Chief
 Investment Officer-1’s signature.

           c.   To date, University Endowment Fund-1 has found no
 indication that University Endowment Fund-1 in fact made the
 $4,500,000 wire reflected in the Bank Statement or made any
 other investment or capital commitment to ELIOT SMERLING, the
 defendant, Limited Partnership-1, or General Partnership-1.

      9.   Based on my communications with representatives of
 Investment Manager-1, I have learned the following, in substance
 and in part:

           a.   The purported signature of the Chief Executive
 Officer of Investment Manager-1 appearing on Subscription
 Agreement-2 is highly unlikely to be legitimate.



                                      7
Case 9:21-mj-08068-BER Document 1 Entered on FLSD Docket 02/26/2021 Page 8 of 8



           b.   To date, Investment Manager-1 has found no
 indication that Investment Manager-1 in fact made the $4,000,000
 wire reflected in the Bank Statement or made any other
 investment or capital commitment to ELIOT SMERLING, the
 defendant, Limited Partnership-1, or General Partnership-1.

      WHEREFORE, I respectfully request that a warrant be issued
 for the arrest of ELLIOT SMERLING, the defendant, and that he be
 arrested and imprisoned or bailed, as the case may be.
                                /s authorized electronic signature
                              _______________________________
                              TIMOTHY LUCEY
                              Special Agent
                              Federal Bureau of Investigation


 Sworn to me through the transmission
 of this Affidavit by reliable electronic means,
 pursuant to Federal Rules of Criminal Procedure
 41(d)(3) and 4.1, this 25
                        __th day of February, 2021


 __________________________________
 THE HONORABLE SARAH NETBURN
 UNITED STATES MAGISTRATE JUDGE
 SOUTHERN DISTRICT OF NEW YORK




                                        8
